Case 5:19-cv-00390-JGB-KK Document 47-3 Filed 05/24/19 Page 1 of 2 Page ID #:407



 1   Neil S. Lerner (SBN 134031)
     Mina M. Morkos (SBN 297160)
 2   COX WOOTTON LERNER
     GRIFFIN & HANSEN, LLP
 3   12011 San Vicente Blvd # 600
     Los Angeles, CA 90049
 4   Telephone Number: (310) 440-0020
     Fax Number: (310) 440-0015
 5   E-mail: nsl@cwlfirm.com
              mmorkos@cwlfirm.com
 6
     Attorneys for Plaintiffs-in-Limitation,
 7   JEREME CRIST, ERICA CRIST and JOANNA JACKSON,
 8                          UNITED STATES DISTRICT COURT
 9
          CENTRAL DISTRICT OF CALIFORNIA (EASTERN DIVISION)
10
     In the matter of the Complaint of                       Case No.: 5:19-cv-00390- JGB (KKx)
11
12   JEREME CRIST, ERICA CRIST, and                          [PROPOSED] ORDER GRANTING
     JOANNA JACKSON, as the owners of a                      PLAINTIFFS-IN-LIMITATION
13
     certain 2004 26’ Sleekcraft Enforcer,                   JEREME CRIST, ERICA CRIST,
14   bearing Hull Identification Number                      AND JOANNA JACKSON’S
15
     NAS2606E404, and her engines, tackle,                   MOTION TO STRIKE
     appurtenances, etc.                                     CLAIMANT TABBY
16                                                           GRABOWSKI’S JURY DEMAND
17   For exoneration from, or limitation of,
     liability.                                             Date:           July 1, 2019
18
                                                            Time:            9:00 a.m.
19                                                          Place:          Courtroom 1
20
                                                                            3470 Twelfth Street
                                                                            Riverside, CA 92501
21
22         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
23         PLEASE TAKE NOTICE that on the date set forth in the record, Plaintiffs-
24   in-Limitation JEREME CRIST, ERICA CRIST, and JOANNA JACKSON
25   (“PLAINTIFFS-IN-LIMITATION”) Motion to Strike Claimant TABBY
26
     GRABOWSKI’s Jury Demand came on for hearing before the Court on July 1,
27
     2019 at 9:00 a.m.
28
                                                      1
                 [PROPOSED] ORDER GRANTING PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA CRIST,
               AND JOANA JACKSON’S MOTION TO STRIKE CLAIMANT TABBY GRABOWSKI’S JURY DEMAND
Case 5:19-cv-00390-JGB-KK Document 47-3 Filed 05/24/19 Page 2 of 2 Page ID #:408



 1         After full consideration of the papers submitted by the parties and all other
 2   matters presented or argued before the Court;
 3
           IT IS ORDERED THAT:
 4
           The jury demand made by Clamant TABBY GRABOWSKI in her claim
 5
     against PLAINTIFFS-IN-LIMITATION is stricken on the grounds that, as a
 6
     general rule, claimants in an Admiralty Limitation of Liability Action are not
 7
 8
     entitled to a jury trial, and on the grounds that none of the exceptions to that

 9   general rule apply.

10
11   Dated: ______________, 2019                  ____________________________________
12                                                Honorable Jesus G. Bernal
                                                  United States District Court
13
                                                  Central District of California
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2
                 [PROPOSED] ORDER GRANTING PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA CRIST,
               AND JOANA JACKSON’S MOTION TO STRIKE CLAIMANT TABBY GRABOWSKI’S JURY DEMAND
